

116 S4110 IS: Hong Kong Safe Harbor Act
U.S. Senate
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4110IN THE SENATE OF THE UNITED STATESJune 30, 2020Mr. Rubio (for himself, Mr. Menendez, Mr. Young, Mr. Cardin, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo designate residents of the Hong Kong Special Administrative Region as Priority 2 refugees of special humanitarian concern, and for other purposes.1.Short titleThis Act may be cited as the Hong Kong Safe Harbor Act.2.Designation of certain residents of Hong Kong as Priority 2 refugees(a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall designate as Priority 2 refugees of special humanitarian concern the following categories of aliens:(1)Individuals who are residents of the Hong Kong Special Administrative Region who suffered persecution, or have a well-founded fear of persecution, on account of their peaceful expression of political opinions or peaceful participation in political activities or associations.(2)Individuals who have been formally charged, detained, or convicted on account of their peaceful actions as described in section 206(b)(2) the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5726).(3)The spouses, children, and parents (as such terms are defined in subsections (a) and (b) of section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) of individuals described in paragraph (1) or (2), except such parents who are citizens of a country other than the People's Republic of China. (b)Processing of Hong Kong refugeesThe processing of individuals described in subsection (a) for classification as refugees may occur in Hong Kong or in a third country.(c)Eligibility for admission as refugeesAn alien may not be denied the opportunity to apply for admission as a refugee under this section primarily because such alien—(1)qualifies as an immediate relative of a citizen of the United States; or(2)is eligible for admission to the United States under any other immigrant classification.(d)Facilitation of admissionsAn applicant for admission to the United States from the Hong Kong Special Administrative Region may not be denied primarily on the basis of a politically motivated arrest, detention, or other adverse government action taken against such applicant as a result of the participation by such applicant in protest activities.(e)Exclusion from numerical limitationsAliens provided refugee status under this section shall not be counted against any numerical limitation under section 201, 202, 203, or 207 of the Immigration and Nationality Act (8 U.S.C. 1151, 1152, 1153, or 1157). (f)Reporting requirements(1)In generalNot later than 180 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary of State and the Secretary of Homeland Security shall submit a report on the matters described in paragraph (2) to—(A)the Committee on the Judiciary and the Committee on Foreign Relations of the Senate; and(B)the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives.(2)Matters to be includedEach report required by paragraph (1) shall include—(A)the total number of applications that are pending at the end of the reporting period;(B)the average wait-times for all applicants who are currently pending—(i)employment verification;(ii)a prescreening interview with a resettlement support center;(iii)an interview with U.S. Citizenship and Immigration Services; and(iv)the completion of security checks; and(C)the number of denials of applications for refugee status, disaggregated by the reason for each such denial.(3)FormEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(4)Public reportsThe Secretary of State shall make each report submitted under this subsection available to the public on the internet website of the Department of State.(g)Satisfaction of other requirementsAliens granted status under this section as Priority 2 refugees of special humanitarian concern under the refugee resettlement priority system shall be considered to satisfy the requirements under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.3.Waiver of immigrant status presumption(a)In generalThe presumption under the first sentence of section 214(b) (8 U.S.C. 1184(b)) that every alien is an immigrant until the alien establishes that the alien is entitled to nonimmigrant status shall not apply to an alien described in subsection (b).(b)Alien described(1)In generalAn alien described in this paragraph is an alien who—(A)on June 30, 2020, is a resident of the Hong Kong Special Administrative Region; (B)is seeking entry to the United States to apply for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158); and(C)(i)had a leadership role in civil society organizations supportive of the protests in 2019 and 2020 relating to the Hong Kong extradition bill and the encroachment on the autonomy of Hong Kong by the People’s Republic of China;(ii)had an organizing role for such protests;(iii)acted as a first aid responder for such protests;(iv)suffered harm while covering such protests as a journalist;(v)provided paid or pro-bono legal services to 1 or more individuals arrested for participating in such protests; or(vi)during the period beginning on June 9, 2019, and ending on June 30, 2020, was formally charged, detained, or convicted for his or her participation in such protests. (2)ExclusionAn alien described in this paragraph does not include any alien who is a citizen of a country other than the People's Republic of China.4.Refugee and asylum determinations under the Immigration and Nationality Act(a)Persecution on account of political opinion(1)In generalFor purposes of refugee determinations under this Act in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), an individual whose citizenship, nationality, or residency is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws (as defined in section 101(a) of that Act (8 U.S.C. 1101(a)) shall be considered to have suffered persecution on account of political opinion.(2)Nationals of the People's Republic of ChinaFor purposes of refugee determinations under this Act in accordance with section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), a national of the People's Republic of China whose residency in the Hong Kong Special Administrative region, or any other area within the jurisdiction of the People's Republic of China, as determined by the Secretary of State, is revoked for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to have suffered persecution on account of political opinion.(b)Changed circumstancesFor purposes of asylum determinations under this Act in accordance with section 208 of the Immigration and Nationality Act (8 U.S.C. 1158), the revocation of the citizenship, nationality, or residency of an individual for having submitted to any United States Government agency a nonfrivolous application for refugee status, asylum, or any other immigration benefit under the immigration laws shall be considered to be a changed circumstance under subsection (a)(2)(D) of that section.5.Statement of policy on encouraging allies and partners to make similar accommodationsIt is the policy of the United States to encourage allies and partners of the United States to make accommodations similar to the accommodations made in this Act for residents of the Hong Kong Special Administrative Region who are fleeing oppression by the Government of the People’s Republic of China. 6.TerminationThis Act, and the amendments made by this Act, shall cease to have effect on the date that is 5 years after the date of the enactment of this Act.